                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                             No. 5:20-CR-505-D-2


UNITED STATES OF AMERICA

      v.                                                  ORDER TO SEAL
                                                     [DOCKET ENTRY NUMBER 92]
DARIUS TYRELL HINTON,

                Defendant.

     Upon Motion of the Defendant,           it is hereby ORDERED that Docket

Entry Number 92 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.

     so    ORDERED. This, the   -1.L__   day of   -~J~v. .~-------'
                                                          .           2021.




                                              United States_ District Judge
